IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TONY DUPREE, a/k/a, Pastor Doc           NOT FINAL UNTIL TIME EXPIRES TO
DuPree,                                  FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D13-5693
v.

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 11, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Tony Dupree, a/k/a, Pastor Doc DuPree, for Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.